Citation Nr: 1039293	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  05-31 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from November 
1978 to May 1986, and from February 2003 to December 2003.  He 
also had periods of active duty for training and inactive duty 
for training, while serving in the Air National Guard.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In an April 2008 rating decision, the RO granted a separate 20 
percent evaluation for instability of the right knee.

In September 2008, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.  During the 
hearing, the Veteran submitted additional evidence along with a 
waiver of initial RO consideration.

In January 2009, the issues of entitlement to service connection 
for a right hip disability, and a lumbosacral spine disability 
were remanded by the Board for further development.  

In an August 2010 rating decision, the RO granted service 
connection for right hip disability, assigning a 10 percent 
evaluation effective December 16, 2003.  Because the Veteran was 
awarded a complete grant of the benefit sought with respect to 
that matter, it is not currently on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, osteoarthritis of the 
lumbar spine, is presumed to have been incurred in service. 


CONCLUSION OF LAW

Osteoarthritis of the lumbar spine is presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA duty to notify was satisfied prior to the initial AOJ 
decision by way of a February 2004 letter that fully addressed 
all notice elements.  That letter informed the Veteran of what 
evidence was required to substantiate the service connection 
claim, and the Veteran's and VA's respective duties for obtaining 
evidence.  Also, the Veteran has been advised as to how effective 
dates are assigned.  See Dingess, supra.

VA also has a duty to assist the veteran in the development of 
the claim. This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The claims folder contains service treatment 
records, VA medical evidence, private medical evidence, and the 
Veteran's contentions.  The Veteran was afforded a VA medical 
examination in conjunction with this claim, and he testified at a 
Travel Board hearing in September 2008.  Significantly, neither 
the Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the appellant 
in the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Claim

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active 
duty, any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty; and any period of INACDUTRA during 
which the individual concerned was disabled or died (i) from an 
injury incurred or aggravated in line of duty; or (ii) from an 
acute myocardial infarction, a cardiac arrest, or a CVA occurring 
during such training.  38 U.S.C.A. §  101(24) (West 2002); 38 
C.F.R. § 3.6(a) (2010).

The term "active duty for training" is, inter alia, full- time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2010).  The 
term "inactive duty for training" means, inter alia, duty other 
than full-time duty prescribed for Reserves or the National Guard 
of any state.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 
3.6(d) (2010). 

Service connection will also be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  See 38 
C.F.R. §§ 3.307, 3.309 (2010).

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail." To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The Veteran is seeking service connection for a lumbar spine 
disability, which he attributes to treatment received during 
active service.   The medical evidence of record shows a current 
diagnosis of osteoarthritis of the lumbar spine.  

Service treatment record dated on May 20, 1983, shows that the 
Veteran complained of recurrent back pain; assessment was 
"backache."  Associated physical therapy consultation report 
dated on the same day shows that the Veteran's reported pain was 
located in the low-thoracic spine area; physical therapy was 
prescribed.  According to a June 15, 1983, service treatment 
note, the Veteran indicated that the pain in his mid to lower 
thoracic region had "almost resolved."  Later in the same month, 
the physical therapist noted that the goals had been achieved and 
thus, therapy was discontinued.  On report of medical examination 
dated in April 1984, clinical evaluation of the spine was normal.  

On VA examination in May 2004, x-rays of the lumbosacral spine 
showed evidence of "some relatively mild degenerative end plate 
changes and facet degenerative changes."  The examiner diagnosed 
the Veteran with osteoarthritis of the lumbosacral spine.  The 
May 2004 VA examiner concluded that the Veteran's osteoarthritis 
of the lumbar spine is as likely related to his active service.  
On the other hand, a March 2009 VA examiner found no connection 
between the Veteran's current lumbar spine disability and the 
pain in the thoracic spine, as reported in May 1983.     

While the Board has considered the March 2009 opinion, the record 
reflects that arthritis of the lumbar spine was first found 
within one year of a period of active duty.  Resolving all doubt 
in the Veteran's favor, the Board finds that it was compensably 
disabling at that point as the Veteran complained of low back 
pain and arthritis was exhibited on x-rays.  See C.F.R. § 4.59 
(2010).  (The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.)  The 
March 2009 opinion to the effect that the arthritis is probably 
due to the aging process is not sufficient to rebut the 
presumption of inservice incurrence.  	

It follows that service connection for osteoarthritis of the 
lumbar spine is warranted.  

ORDER

Service connection for osteoarthritis of the lumbar spine is 
granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


